DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1/12: “an anomaly detecting section” and “an output section”; Claim 2: “an adding section”; Claim 4: “an upper limit setting section”; Claim 5: “an image supplying section” and “a synthesizing section”; Claim 6/8: “an imaging element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen (US Publication 2009/0129663 A1).
As per claim 1, Chen teaches every limitation as claimed including an image processing apparatus (ABSTRACT; FIG. 7), comprising: 
an anomaly detecting section configured to detect an anomaly of an image signal from a given pixel (FIG. 7 #31; para. [0038]: “The selecting unit 31 is used for selecting 
an output section (FIG. 7) configured to output a pixel value within a predetermined range in a case where the anomaly is not detected from the given pixel and to output a pixel value outside the predetermined range in a case where the anomaly is detected from the given pixel (Chen sets a range according to the luminance histogram of an image for detecting defective pixels. The range is set based on a lower limit and an upper limit. If the pixel value is within the range, i.e. between the lower limit and the upper limit, the pixel is considered not defective. If the pixel value is outside the range, i.e., greater than the upper limit or lower than the lower limit, the pixel is considered defective. See FIG. 3 and para. [0028]).

As per claim 4, dependent upon claim 1, Chen further teaches an upper limit setting section configured to set an upper pixel value limit for all pixels included in image data, wherein, in the case where the anomaly is detected, the output section outputs a value larger than the upper limit as the pixel value outside the predetermined range (FIG. 3; para. [0028] “upper limit”).

As per claim 9, an independent claim, Chen teaches every limitation as claimed including an image processing apparatus (ABSTRACT; FIG. 7) comprising: 
a first circuit including an anomaly detecting section and an output section, the anomaly detecting section detecting an anomaly of an image signal from a given pixel, the output section outputting a pixel value within a predetermined range in a case where 
a second circuit including a correction processing section configured such that, in a case where the pixel value is outside the predetermined range, the correction processing section corrects the pixel value (FIG. 2 S20; FIG. 7 #34; para. [0038]).

Claim 12, a method claim, is rejected as applied to apparatus claim 1 above. Chen teaches a method corresponding to the apparatus of claim 1 (FIG. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), as applied above to claim 1, in view of Kobayashi (US Publication 2013/0039561 A1).
As per claim 2, Chen does not teach the recited limitations. 
Kobayashi discloses an image processing method in which an offset correction unit performs an offset correction of the image data with using correction image data containing a dark current component and then performs an offset correction of the 
Taking the combined teachings of Chen and Kobayashi as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider adding a uniform value to pixel values of a whole image in order to remove artifacts caused by image capturing apparatus.
Note Chen set a lower limit for detecting defective pixels. When pixel value is lower than the lower limit, the pixel is considered defective. The combination of Chen and Kobayashi adds a uniform value to each pixel. Therefore, pixel value lower than the uniform value is also lower than the changed lower limit (lower limit + uniform value). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), in view of Kobayashi (US Publication 2013/0039561 A1), as applied above to claim 2, and further in view of TOKUNAGA (US Publication 2016/0239690 A1).
As per claim 3, Chen mentioned the uniform value is determined based on dark current temporal change (see rejections applied above to claim 2), but does not teach an optical black clamp value.

Taking the combined teachings of Chen, Kobayashi and TOKUNAGA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider adjusting image brightness by using a black clamp value in order to remove artifacts caused by black pixels during imaging process.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), as applied above to claim 1, in view of Lee (US Publication 2014/0198226 A1).
As per claim 5, Chen does not teach the recited limitations.
Lee discloses an image processing apparatus (ABSTARCT), comprising: 
an image supplying section configured to supply a plurality of pieces of image data (FIG. 2A “SHORT EXPOSURE IMAGE” and “LONG EXPOSURE IMAGE”; para. [0042]); and 
a synthesizing section configured to synthesize the plurality of pieces of image data into one piece of image data (FIG. 1C; FIG. 3A; para. [0049]-[0050]). 
Lee further teaches detecting anomaly of a pixel representing a positional displacement of an object by comparing the plurality of pieces of image data with one another (FIG. 1C; FIG. 3A; para. [0049]-[0050]).

The combination of Chen and Lee further teaches outputting the pixel value outside the predetermined range with respect to the given pixel of which the anomaly is detected in the synthesized image data (See rejections applied to claim 1).

As per claim 6, dependent upon claim 5, Chen in view of Lee teaches an imaging element configured to capture an image of a subject so as to generate pieces of image data having sensitivities different from each other as the plurality of pieces of image data (Lee: para. [0013]: “by using an image sensor, a long exposure image and a short exposure image having different exposure times”; para. [0040]; para. [0042]; FIG. 3B #330; para. [0055]-[0056]) .

As per claim 7, dependent upon claim 6, Chen in view of Lee teaches the imaging element generates pieces of image data with different exposure times regarding a same subject as the pieces of image data having the different sensitivities (Lee FIG. 1B, 1C and 3A; para. [0038]-[0041]).

As per claim 8, dependent upon claim 1, Chen in view of Lee teaches an imaging element configured to capture an image of a subject so as to generate image data, and .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication 2009/0129663 A1), as applied above to claim 9, in view of Machida (US Publication 2020/0236303 A1).
As per claim 10, dependent upon claim 9, Chen teaches correcting pixel value (see rejections applied to claim 9), but dose not teach correction through interpolation processing in a spatial direction or in a time direction.
	Machida is evidenced that correcting a pixel value through spatial interpolation is well-known and practiced (FIG. 8A-8B; para. [0050]-[0051]).
Taking the combined teachings of Chen and Machida as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider correcting a pixel value through spatial interpolation in order to replace the defective pixel using neighboring pixel values and therefore avoid spatial discontinuity.

As per claim 11, dependent upon claim 9, Chen in view of Machida teaches detecting a specific pixel value of the pixel output from the first circuit, and wherein the correction processing section corrects the specific pixel value to another pixel value (Machida FIG. 8A pixel 801 is a pixel with specific pixel value “0”. The value of pixel 801 is replaced by another value, i.e., the average of the 4 neighboring pixel values. See FIG. 8A-8B; para. [0050]-[0051]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664